Citation Nr: 0005330	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS

FINDING OF FACT

The veteran had service with the Marine Corps in Vietnam and 
he has been given the diagnosis of PTSD by VA.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REMAND

The veteran had over nine years of active service at the time 
of his discharge from the Navy in October 1965.  This 
included 2 months and 8 days of foreign and/or sea service, 
to include time in Vietnam.

It was not until a communication given in June 1992 that the 
veteran first reported having symptoms associated with PTSD.  
He claimed that, while on active duty with the Navy in 1965 
he was a medic who was attached to the Marine Corps.  He 
claimed he was injured while assisting troops in combat.  He 
stated he was treated in the field by fellow medics.

Received in 1995 were copies of military personnel records.  
These included a notation dated May 22, 1965, indicating the 
veteran had been assigned on that date to the 1st Marine 
Aircraft Wing, AirFMFPac to Marine Wing Headquarters Group 
One for duty with Headquarters and Headquarters Squadron One.  
The tour completion date with the 1st Marine Aircraft Wing 
was established as June 1966.  The continuous sea tour 
commenced in May 1965.

In a November 1995 communication the veteran mistakenly 
indicated that, when he arrived in Vietnam in July 1965 he 
was assigned as a combat medic with the "3rd"Marine Air 
Division in "Chuly."  As a result of this communication, 
information was requested regarding the activities of the 3rd 
Marine Air Division.  In a November 1998 communication the 
Archives Section of the Marine Corps Historical Center, 
Washington Navy Yard, Washington, D.C., Zip Code 20374-0580, 
indicated that there was no such organization as the 3rd 
Marine Air Division in the Marine Corps.  It was indicated 
that unless the veteran provided more specific information, 
assistance would not be available.  

In view of the documentation of record indicating the veteran 
was actually assigned to the 1st Marine Air Wing in Vietnam 
in the summer of 1965, the undersigned finds that the RO 
should attempt to corroborate the veteran's reported 
stressful incidence while serving as a medic with a small 
radar unit.

The veteran has reported experiencing stressful incidents 
during service and inasmuch as there is a diagnosis of PTSD 
which has been accorded him by VA, the undesigned finds the 
claim is well grounded. 

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the stressor 
or stressors to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events, duty assignment, and the names 
and other identifying information 
concerning any individuals involved in 
the events.  He is to be informed that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond fully 
may result in adverse action.  

2.  Upon completion of the above, the RO 
should send the Headquarters, Unites 
States Marine Corps, United States Marine 
Corps Historical Center, Archives 
Section, Building 58, Washington Navy 
Yard, Washington, D.C. 20374-0380, copies 
of the veteran's service personnel 
records with his unit designation while 
in Vietnam, the 1st Marine Aircraft Wing, 
AirFMFPac to Marine Wing Headquarters 
Group 1 for duty with Headquarters and 
Headquarters Squadron 1, apparently in 
1965.  The RO should request that the 
Headquarters, United States Marine Corps, 
United States Marine Corps Historical 
Center, Archives Section, make an effort 
to corroborate the veteran's stressors to 
the best of their ability.  Specifically, 
the RO should request that they provide 
information as to the activities of the 
veteran's unit during 1965, to include 
any reports of enemy casualties, 
firefights, mortar attacks, or other 
incidents.  

3.  After completion of the above, and 
association of any accumulated evidence 
with the claims folder, the RO should 
accord the veteran a psychiatric 
examination.  The claims file with the 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should render an opinion as 
to the veteran's psychiatric diagnosis, 
if any, and the onset of any psychiatric 
disorder identified.  If the veteran is 
diagnosed with PTSD, the examiner should 
be requested to explain the sufficiency 
of each specific stressor relied upon for 
the diagnosis, the symptomatology relied 
upon for the diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed inservice stressor(s) 
and any current symptomatology.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond with 
additional argument and/or evidence.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome warranted.  The veteran need take no action 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals


 



